UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6627


NATHANIEL HAROLD GREEN,

                Plaintiff – Appellant,

          v.

STATE OF SOUTH CAROLINA; COUNTY OF BERKELEY; FAMILY COURT;
PAUL LABARRON; SANDY HOLLAND; JACK A. LANDIS; WAYNE M.
CREECH; JOHN DOE; JANE DOE,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(6:10-cv-00396-TLW)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Harold Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nathaniel    Harold   Green     appeals   the   district   court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).    We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      See Green v. South Carolina, No. 6:10-

cv-00396-TLW   (D.S.C.   Mar.   30,   2010).    We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      2